Citation Nr: 0900562	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from January 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                 

In the veteran's substantive appeal received in January 2006, 
the veteran indicated that he desired a hearing before a 
member of the Board at the RO.  In March 2006, he requested a 
hearing at the RO before a Decision Review Officer (DRO).  A 
hearing was scheduled to be held in July 2006, but the 
veteran requested that the hearing be postponed due to 
upcoming surgery.  The hearing was subsequently rescheduled 
for October 2006.  However, prior to the hearing, the 
veteran, through his representative, requested that the 
hearing be cancelled and that his appeal be forwarded to the 
Board.  Thus, the veteran's appeal is ripe for adjudication 
upon the merits.  


FINDINGS OF FACT

1.  The veteran's period of active service from January 1969 
to December 1971 included approximately 6 weeks of active 
duty in Vietnam, from August 15 to September 26, 1969. 

2.  There is medical (psychiatric) evidence of a current 
diagnosis of PTSD.  

3.  While the veteran was serving in Vietnam, he incurred a 
traumatic amputation of the tips of his left third and fourth 
fingers as a result on a noncombat accident; there is no 
competent evidence of a nexus, however, between this verified 
stressor and his PTSD.   

4.  The veteran did not engage in combat with the enemy and 
none of his remaining claimed in-service stressors have been 
corroborated or verified by service records or other credible 
supporting evidence.   


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005 and March 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2005 and March 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the veteran received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the March 2006 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in May 2005, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in March 2006, after the decision that is the 
subject of this appeal.  As to any timing deficiency with 
respect to this notice, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error. VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected.  Id.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for service connection for 
PTSD, and renders moot any questions as to higher evaluations 
or effective dates.  Such a lack of timely notice did not 
affect or alter the essential fairness of the RO's decision.  
While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

The Board finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records, service personnel records, and VA medical 
records.  There is no indication of any additional relevant 
evidence that has not been obtained.  As explained in more 
detail below, the veteran's only verified stressor is his in-
service amputation of his left third and fourth fingertips; 
the remaining of his claimed stressors have not been 
verified.  The RO sought, on multiple occasions, more 
information from the veteran regarding his alleged stressors 
in order that the RO could attempt verification of the 
incidents.  However, the veteran responded that he had 
provided all of the information that he "could think of" 
related to his stressors.  See VA Form 21-4138, Statement in 
Support of Claim, dated in March 2006.  

As to any duty to provide an examination or opinion, the 
veteran received a VA examination in September 2005 which was 
thorough in nature and adequate for the purposes of deciding 
this claim.  In this case, the diagnosis of PTSD is not in 
dispute.  However, the veteran did not engage in combat with 
the enemy and with the exception of the accidental in-service 
amputation of his left third and fourth fingertips, he has 
not provided sufficient information of his remaining alleged 
in-service stressors that is capable of verification; there 
are no service records or other credible supporting evidence 
of any of the remaining claimed in-service stressors.  In 
addition, in the September 2005 VA examination report, the 
examiner specifically opined that it was less likely than not 
that there was a causal link between the veteran's PTSD and 
his in-service traumatic amputation of the tips of the left 
third and fourth fingers.  As discussed in more detail below, 
the veteran had approximately 6 weeks of active duty in 
Vietnam and, aside from the noncombat related injury noted 
above, he has failed to provide additional information 
requested by the RO necessary to verify his alleged stressors 
during this period of time or the alleged incidents cannot be 
verified because they are anecdotal in nature.  Under these 
circumstances, the Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2006).  See McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The veteran's service records show that he served in the 
United States Army from January 1969 to December 1971.  The 
veteran served in Vietnam from August 15, 1969 to September 
26, 1969, and in Germany from March 31, 1971 to December 31, 
1971.  He received the National Defense Service Medal and the 
Vietnam Service Medal.  His Military Occupational Specialty 
(MOS) was as a general vehicle repairman.    

The veteran's service medical records are negative for any 
complaints or findings of any psychiatric disability, to 
include PTSD.  The records show that in September 1969, the 
veteran incurred a traumatic amputation of the tips of the 
left ring and long fingers.  According to the veteran, he had 
caught his hand in a cable.  The wounds were debrided and a 
full thickness skin graft was performed.  It was felt that 
the grafts were not taking and the veteran was air evacuated 
to Japan for further treatment.  Subsequent healing was by 
scar with loss of protective pad to the tip of the ring 
finger.  In February 1970, it was noted that the tips of the 
veteran's left ring and long fingers were very tender and had 
deformed fingernails.  In October 1971, the veteran underwent 
a separation examination.  At that time, he was clinically 
evaluated as "normal" for psychiatric purposes.       

In April 2005, the veteran filed a claim of entitlement to 
service connection for PTSD.  He stated that he had started 
treatment for PTSD in early 2005.  According to the veteran, 
he had been receiving treatment at a VA sleep clinic when he 
learned that his PTSD was part of the reason he was having 
sleep difficulties.  

In May 2005, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from April 2004 to April 
2005.  The records show that in January 2005, the veteran 
underwent a mental status evaluation after he was referred 
from the sleep clinic.  The veteran stated that while he was 
serving in Vietnam, a friend of his was killed.  He indicated 
that another friend was blown up by a mine while standing 
right next to him and all that was left was a boot.  
According to the veteran, when he first came back from 
Vietnam, he avoided loud noises and fireworks exhibitions.  
The veteran noted that he had experienced one flashback since 
his return from the war, and he stated that he would wake up 
in the middle of the night with night sweats.  He reported 
that he felt a little guilty about the things that he did 
while in Vietnam.  According to the veteran, he avoided 
things that reminded him of Vietnam.  The veteran noted that 
he had been married for 30 years and that he was retired from 
Exxon/Mobil where he had worked for 30 years a mechanical 
technician.  Following the mental status evaluation, the 
pertinent diagnosis was recorded as PTSD.  A sleep disorder 
was also noted, along with indication that the veteran and 
his wife were in conflict about the amount that he was 
drinking.  A Global Assessment of Functioning (GAF) score of 
50 was also noted.  The examiner stated that the veteran met 
the criteria for PTSD due to his "combat" trauma.  
(Emphasis added.)     

In May 2005, the veteran submitted information in support of 
his claim for service connection for PTSD.  At that time, he 
listed the following stressors that allegedly occurred in 
1969: (1) landing in Cam Ranh Bay when the runway was being 
blow up, (2) mortar rounds in "Red Devil" compound, (3) 
sent "up-country" without weapons, (4) while in Landing 
Zone (LZ) Nancy, there were "lots of 122 rounds and 
mortars," and he saw "a guy killed about 50 yards away," 
(5) witnessing US soldiers take shots at civilians while 
going from one LZ to another, and (6) experiencing a 
traumatic amputation and being hospitalized in Japan for the 
hand injury.  The veteran also stated that in 1971, while he 
was stationed in Germany, he was involved in two tank 
accidents.     

In September 2005, the veteran underwent a VA PTSD 
examination.  At that time, history obtained from the veteran 
included being in with the 5th Infantry while in Vietnam in 
1969.  (As explained in the analysis below, the record does 
not confirm any combat duty during the veteran's 6 weeks of 
active duty in Vietnam.)  It was further noted that the 
veteran's duties were that of a mechanic.  The examiner 
indicated that according to the veteran, he saw fellow 
soldiers shoot into villages killing civilians.  The veteran 
also noted that he saw people blown up, which was 
frightening.  He further reported that he got his left hand 
caught in a cable and the tips of his third and fourth 
fingers were cut off.  The veteran was sent from Vietnam to 
Japan where he had surgery on his left fingers.  In regard to 
post-military stressors, the veteran stated that there was a 
fire at the plant where he worked and that he had been in car 
accidents.  He had also received three DWI (driving while 
intoxicated) citations.  Following the mental status 
evaluation, the examiner diagnosed the veteran with PTSD.  
Alcohol-dependence was also noted.  The examiner added that 
the veteran had extreme stressors as a result of "military 
combat" (emphasis added) and his GAF score was 65.  The 
examiner opined that the veteran's PTSD was less likely than 
not caused by the traumatic amputation of the tips of left 
third and fourth fingers.     

In a VA Memorandum regarding the verification of the 
veteran's stressors, dated in May 2007, the RO noted that the 
veteran had not responded or provided the required stressor 
information.  Specifically, the RO reported that in May 2005, 
they sent the veteran a letter requesting specific details of 
the incidents that had resulted in the claimed issue of PTSD.  
The veteran's response provided insufficient information to 
search for corroborating documents.  In a follow-up 
development letter, dated in March 2007, the RO once again 
requested additional details of the incidents that had 
resulted in the claimed PTSD.  In the veteran's response, 
dated in April 2006, he stated that he did not have any other 
information or evidence to submit.  Thus, the RO concluded 
that the information required to verify the stressful events 
described by the veteran was insufficient to send to the U. 
S. Army & Joint Services Records Research Center (JSRRC).   



III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

In this case, the veteran's service records do not reflect 
any combat service by the veteran while he served on active 
duty.  The veteran served in Vietnam for approximately six 
weeks until he injured his left hand in a noncombat related 
accident and was air evacuated to Japan for additional 
medical treatment.  None of the medals that the veteran 
received, to include the National Defense Service Medal and 
Vietnam Service Medal, denote combat service.  See 71 Fed. 
Reg. 17276-17334 (Apr. 6, 2006) (describing criteria for 
award of decorations, medals, ribbons and similar devices).  
Moreover, the veteran's MOS as a general vehicle repairman is 
not consistent with combat duty.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat during his 6 weeks in Vietnam.  
Thus, any diagnosis of PTSD based upon alleged combat duty is 
of no probative value because it is based upon an inaccurate 
factual background.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy" or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).    

The veteran's service medical records confirm that while he 
was stationed in Vietnam, he incurred a traumatic amputation 
to the tips of his left third and fourth finger as a result 
of a noncombat related accident.  Thus, this stressor is 
verified.  However, in the September 2005 VA examination 
report, although the examiner diagnosed the veteran with 
PTSD, he specifically opined that the veteran's PTSD was less 
likely than not caused by the traumatic amputation of the 
left third and fourth fingertips.  He therefore did not link 
the veteran's PTSD diagnosis to the aforementioned verified 
in-service stressor.  

With respect to the veteran's other claimed stressors, the 
Board notes that there is no credible supporting evidence 
that the remaining claimed in-service stressors actually 
occurred.  The Board notes that the RO sought, on multiple 
occasions, more information from the veteran regarding his 
remaining alleged stressors in order that the RO could 
attempt verification of the incidents.  The veteran did not 
provide the requested information.  The duty to assist is not 
a one-way street.  Wood, 1 Vet. App. at 190.  The Board 
observes that, without more information such as dates or 
indication of the location of an attack or accident, or the 
names of his deceased friends, the veteran's assertions that 
he was shot at, involved in two tank accidents, and witnessed 
the death of his friends, are not capable of verification.  
The evidence of record contains no supporting evidence and no 
corroborating official records, buddy statements, or other 
proof of these alleged stressors.  The veteran's account of 
the claimed stressors is too vague and unspecific to verify.  
Because generally anecdotal incidents such as many of the 
events alleged by the veteran cannot be researched 
effectively, the Board has no method of confirming that they 
in fact occurred.  See 38 C.F.R. § 3.159(c)(2)(i) (2008).  
The Board also finds that the veteran's reporting of combat 
duty to clinicians who diagnosed PTSD when in fact his MOS 
was that of a general vehicle repairman raises a question 
about the veracity of his alleged stressors.     

In light of the above, the Board recognizes that the medical 
evidence of record shows that the veteran was initially 
diagnosed with PTSD in January 2005, and again at the time of 
the September 2005 VA PTSD examination.  However, the Board 
notes that in both cases, the examiners linked the veteran's 
PTSD diagnosis to his alleged combat service in Vietnam.  As 
stated above, the Board has determined that the evidence does 
not show that the veteran "engaged in combat with the 
enemy," and with the exception of his left hand injury, 
there is no credible supporting evidence that the remaining 
of the veteran's claimed in-service stressors actually 
occurred.  The veteran's lay statements are insufficient to 
establish the incurrence of the remaining of his claimed in-
service stressors.  He has submitted no credible 
corroborative evidence of any of his remaining alleged in-
service stressors.  All efforts to obtain the necessary 
information for stressor verification have been exhausted.  
As the remaining claimed in-service stressors have not been 
corroborated by service records or other credible supporting 
evidence, any diagnosis of PTSD based on such alleged 
incidents cannot establish either that they occurred or that 
his PTSD is related to active service.

In light of the above, there is sufficient competent evidence 
of a current diagnosis of PTSD based upon alleged in-service 
stressors.  However, the Board finds that the evidence 
preponderates against the veteran's claim, as the relevant 
evidence of record does not demonstrate that the veteran 
engaged in combat with the enemy and, other than his in-
service amputation of the tips of his third and fourth 
fingers, his remaining claimed in-service stressors have not 
been corroborated by service records or other credible 
supporting evidence.  Moreover, the veteran's PTSD diagnosis 
has not been linked to his verified stressor of his in-
service amputation of the fingertips of his third and fourth 
fingers.       

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


